

Exhibit 10.11 - Form of Stock Option Agreement pursuant to executive agreements


SEMCO ENERGY, INC.
 
2004 Stock Award and Incentive Plan


STOCK OPTION AGREEMENT




Optionee:
[Insert Name]
Total Shares Under Option:
[Insert # Shares]
Option Price:
[Insert price per share]
Grant Date:
[Insert Date]



THIS STOCK OPTION AGREEMENT is effective as of the Grant Date stated above, by
and between SEMCO Energy, Inc. and the Optionee.
WHEREAS, the options described in this Agreement have been granted pursuant to,
and are governed by, the Plan;
NOW, THEREFORE, SEMCO Energy, Inc. and the Optionee hereby agree as follows:


1. Option Grant. Subject to the terms and conditions of this Agreement, the
Company hereby grants an option to the Optionee to purchase from the Company, at
the Option Price, the number of shares of Stock equal to the Total Shares Under
Option.
2. Vesting. 
(a) Regular Vesting. Except as stated in Sections 2(b) and 2(c) of this
Agreement, the Optionee shall become vested in a percentage of the Total Shares
Under Option in accordance with the following schedule:


Vesting Date
Percentage of Total Shares Under Option
[Insert 1st Anniversary date]
33%
[Insert 2nd Anniversary date]
33%
[Insert 3rd Anniversary date]
34%

 

 
 
 

--------------------------------------------------------------------------------

 
The number of shares granted to the Optionee under this Agreement which become
vested on a Vesting Date in accordance with the above schedule will be
determined by multiplying the Total Shares Under Option by the percentage
specified in the above schedule, and then rounding the resulting number up to
the nearest whole number, provided that the aggregate number of the Optionee’s
vested shares under this Agreement shall not exceed the Total Shares Under
Option. Notwithstanding anything in this Agreement to the contrary, no Vesting
Date will occur following Optionee’s termination of employment with the Company.
(b) Accelerated Vesting. Notwithstanding the vesting schedule specified in
Section 2(a) of this Agreement, the Total Shares Under Option shall become 100%
vested upon the earliest to occur of the following Vesting Dates:


(i) the Optionee’s Retirement Date;

 
(ii)
the Optionee’s Disability Retirement Date;

 
(iii)
the date of the Optionee’s death prior to his termination of employment from the
Company;

 
(iv)
the date the Company terminates the Optionee’s employment without Cause;

 
(v)
the date the Optionee terminates his employment with Good Reason; or

 
(vi)
the date of a Change in Control.

 
If more than one of the accelerated vesting rules specified in this Section 2(b)
can apply to the Optionee, the Optionee will be deemed to have elected the
available accelerated vesting rule which provides the longest exercise period.
(c) Termination for Cause. Notwithstanding anything in this Agreement to the
contrary, if the Company terminates the Optionee’s employment for Cause prior to
a Change in Control, this Agreement shall be terminated and all options granted
to the Optionee under this Agreement shall be forfeited, regardless of whether a
Vesting Date has occurred on or before such termination date, unless and to the
extent that the Committee determines that such forfeiture would violate
applicable law.
2
 
 

--------------------------------------------------------------------------------

 
3. Exercise of Options.
(a) General. Except as otherwise specified by the Committee in accordance with
Sections 3(c) and 3(d), the Optionee (or his Representative, as the case may be)
may exercise the options granted under the Agreement, in whole or in part, at
any time on or after the Vesting Date for such options and prior to their
Expiration Date, by complying with the procedures described in this Section 3.
The Optionee shall forfeit all rights to any option under this Agreement,
whether or not then vested, which is not exercised prior to its Expiration Date.
(b) Exercise Procedure. The Optionee or his Representative (if applicable) may
exercise all or a portion of his vested options under this Agreement by
delivering notice to the Company. The notice shall specify the number of shares
of Stock that the Optionee desires to purchase by exercise of his vested
options, and shall include payment for the Exercise Amount of such shares in one
of the following ways:

   
(i)
The Optionee may tender payment of the Exercise Amount on the date of exercise
in the form of cash, certified check, bank draft, or postal or express money
order made payable to the order of the Company and denominated in U.S. dollars;
or

   
(ii)
The Optionee may tender payment of the Exercise Amount on the date of exercise
in the form of shares of Stock having a Fair Market Value on the date of
exercise equal to the Exercise Amount (if such shares were acquired upon
exercise of an option, they must have been held by the Optionee for at least six
months at the time of tender); or

   
(iii)
The Optionee may tender payment of the Exercise Amount on the date of exercise
in a combination of (A) shares of Stock (subject to the holding period described
in paragraph (ii) above); and (B) cash, certified check, bank draft, or postal
or express money order made payable to the order of the Company and denominated
in U.S. dollars, equal to the difference between the Exercise Amount and the
Fair Market Value of the tendered shares of Stock on the date of exercise; or

    (iv) The Optionee may initiate a cashless exercise in accordance with
procedures promulgated by the Committee, if any.

 
3
 
 

--------------------------------------------------------------------------------

 
Within 30 days after the date of such exercise, the Company shall make available
to the Optionee a certificate registered in the Optionee’s name or a book entry
in a depository institution for the Optionee’s account, representing the
aggregate number of shares of Stock purchased by the Optionee as a result of
such exercise.
(c) Exercise of Options During Leave of Absence. Notwithstanding any provision
of this Agreement to the contrary, if the Optionee is on a leave of absence or
is absent on military or government service at any time on or after the Grant
Date and prior to the Expiration Date, the Optionee may not exercise any part of
the Total Shares Under Option prior to the date the Optionee returns to active
employment with the Company, and vesting of any options under this Agreement
which would normally vest on a date during the absence shall be postponed until
the Optionee returns to active work at the end of the absence (in which case,
the date of return to active employment shall be a Vesting Date). The provisions
of this subsection (c) shall not affect any of Optionee’s rights in the event
one of the Vesting Dates specified in Section 2(b) occurs during such an
absence.
(d) Deferral of Exercise or Delivery of Shares. Notwithstanding any provision in
this Agreement to the contrary, if any law or regulation of any governmental
authority having jurisdiction in the matter requires the Company, Committee,
Optionee, or Representative to take any action or refrain from action in
connection with the exercise of any option under this Agreement or the delivery
of shares of Stock to the Optionee, or to delay such exercise or delivery, then
the exercise or delivery of such shares shall be deferred until such action has
been taken or such restriction on action has been removed.
4
 

--------------------------------------------------------------------------------

 
4. Rules Governing the Expiration Date. The Expiration Date for options granted
to the Optionee under this Agreement shall be subject to the following rules:
(a) Termination of Employment. If the Optionee voluntarily or involuntarily
terminates employment with the Company (for reasons other than termination
without Cause, Good Reason, death, Change in Control, Retirement, or
Disability), the Expiration Date for exercising any options under this Agreement
which were vested as of his date of termination shall be the three month
anniversary of the date of such termination.
(b) Termination of Employment without Cause. If the Company terminates the
Optionee’s employment without Cause, the Expiration Date for exercising his
vested options under this Agreement shall be the third anniversary of such
termination.
(c) Termination of Employment for Good Reason. If the Optionee terminates his
employment for Good Reason, the Expiration Date for exercising his vested
options under this Agreement shall be the third anniversary of such termination.
(d) Retirement. If the Optionee terminates employment with the Company on his
Retirement Date, the Expiration Date for exercising his vested options under
this Agreement shall be the third anniversary of his Retirement Date.
(e) Disability. If the Optionee terminates employment with the Company on his
Disability Retirement Date, the Expiration Date for exercising his vested
options under this Agreement shall be the third anniversary of his Disability
Retirement Date.
(f) Optionee’s Death. If the Optionee dies while actively employed by the
Company, the Expiration Date for exercising his vested options under this
Agreement shall be the first anniversary of the Optionee’s death.
(g) Change in Control. The Expiration Date for all of the Optionee’s vested
options shall be the tenth anniversary of the Grant Date if a Change in Control
takes place while the Optionee is actively employed by the Company.
Notwithstanding the foregoing, if the Optionee’s employment is terminated for
Cause following a Change in Control, the Expiration Date for all of the
Optionee’s vested options shall be the date of such termination.
5
 
 

--------------------------------------------------------------------------------

 
(h) Maximum Expiration Date. Notwithstanding any provision in this Section 4 of
the Agreement to the contrary, no option shall be exercisable on or after the
tenth anniversary of the Grant Date.
5. General Provisions. The Optionee acknowledges that he has read, understands
and agrees with all of the provisions in this Agreement and the Plan, including
(but not limited to) the following:
(a) Authority of Committee. The Committee shall have all the authority set forth
in the Plan including, but not limited to, the authority to administer the
Agreement and the Plan; to make all determinations with respect to the
construction and application of the Agreement, the Plan, and the resolutions of
the Board of Directors establishing the Plan; to adopt and revise rules relating
to the Agreement and the Plan; and to make other determinations which it
believes are necessary or advisable for the administration of the Agreement and
the Plan. Any dispute or disagreement which arises under this Agreement or the
Plan shall be resolved by the Committee in its absolute discretion. Any such
determination, interpretation, resolution, or other action by the Committee
shall be final, binding and conclusive with respect to the Optionee and all
other persons affected thereby.
(b) Notices. Any notice which is required or permitted under this Agreement
shall be in writing (unless otherwise specified in the Agreement or in a writing
from the Company to the Optionee), and delivered personally or by mail, postage
prepaid, addressed as follows: (i) if to the Company at 1411 Third Street, Ste.
A, Port Huron, Michigan 48060, Attention: Corporate Secretary, or at such other
address as the Company by notice to the Optionee may have designated from time
to time; (ii) if to the Optionee, at the address indicated in the Optionee's
then-current personnel records, or at such other address as the Optionee by
notice to the Company may have designated from time to time. Such notice shall
be deemed given upon receipt.
6
 
 

--------------------------------------------------------------------------------

 
(c) Taxation. The Optionee shall be responsible for all applicable withholding
taxes and the employee share of FICA taxes with respect to compensation income
generated upon the exercise or surrender of his vested options under this
Agreement.
(d) Nontransferability. This Agreement and the options granted to the Optionee
hereto shall be nontransferable and shall not be sold, hypothecated or otherwise
assigned or conveyed by the Optionee to any other person, except as specifically
permitted in this Agreement. No assignment or transfer of this Agreement or the
rights represented thereby, whether voluntary or involuntary, or by operation of
law or otherwise, shall vest in the assignee or transferee any interest or right
whatsoever, except as specifically permitted in this Agreement. The Agreement
shall terminate, and be of no force or effect, immediately upon any attempt to
assign or transfer the Agreement or any of the options to which the Agreement
applies.
(e) Designation of Beneficiary. The Optionee may designate a person or persons
to receive, in the event of his death, any rights to which he would be entitled
under this Agreement. Such a designation shall be filed with the Company in
accordance with uniform procedures specified by the Committee. The Optionee may
change or revoke a beneficiary designation at any time by filing a written
statement of such change or revocation with the Company in accordance with
uniform procedures specified by the Committee. No beneficiary designation or
change of beneficiary designation will be effective until notice thereof is
received. If an Optionee fails to designate a beneficiary or if the beneficiary
predeceases the Optionee, the beneficiary shall be the legal representative of
the Optionee’s estate. The Optionee is not required to obtain spousal consent to
designate someone other than the spouse as beneficiary.
(f) No Shareholder Rights. The Optionee shall have no rights as a shareholder of
the Company, and shall not be deemed to be a shareholder of the Company for any
purpose, as a result of the options granted to the Optionee under this
Agreement, until the date that shares of Stock have been issued or transferred
to the Optionee following the exercise of an option in accordance with this
Agreement. The Optionee shall not be entitled to any dividends or other rights
for which the record date is prior to the date of such issuance, transfer, or
receipt.
7
 
 

--------------------------------------------------------------------------------

 
(g) Not an Employment Contract. This Agreement shall not be deemed to limit or
restrict the right of the Company to terminate the Optionee's employment at any
time, for any reason, with or without Cause, or to limit or restrict the right
of the Optionee to terminate his employment with the Company at any time.
(h) Forfeiture Provisions. This Award is subject to all of the forfeiture
conditions set forth in Section 10 of the Plan.
(i) Amendment or Termination. This Agreement may be amended or terminated at any
time by the mutual agreement and written consent of the Optionee and the
Committee, but only to the extent permitted under the Plan.
(j) Not Considered Incentive Stock Options. The options granted under this
Agreement do not constitute and shall not be construed to constitute "incentive
stock options" with the meaning of section 422 of the Internal Revenue Code of
1986, as amended.
(k) Governing Instrument. This Agreement is subject to all terms and conditions
of the Plan and shall at all times be interpreted in a manner that is consistent
with the intent, purposes, and specific language of the Plan.
(l) Severability. If any provision of this Agreement should be held illegal or
invalid for any reason by the Committee or court of applicable jurisdiction,
such determination shall not affect the other provisions of this Agreement, and
it shall be construed as if such provision had never been included herein.
(m) Headings/Gender. Headings in this Agreement are for convenience only and
shall not be construed to be part of this Agreement. Any reference to the
masculine, feminine or neuter gender shall be a reference to other genders as
appropriate.
(n) Governing Law. This Agreement shall be construed, and its provisions
enforced and administered, in accordance with the laws of the State of Michigan
and, where applicable, federal law.
6. Definitions. All capitalized terms shall have the meaning set forth in the
Plan or, if not defined in the Plan, shall be defined as set forth below.
8
 
 

--------------------------------------------------------------------------------

 
(a) Cause has the meaning specified in Section 4.1.3 of the Severance Agreement.
(b) Change in Control has the meaning specified in Section 4.6 of the Severance
Agreement.
(c) Company means SEMCO Energy, Inc., its successors and assigns, and any other
company or other entity, whether foreign or domestic, in which the Company has
or obtains, directly or indirectly, a proprietary interest of more than eighty
percent (80%) by reason of stock ownership or otherwise.
(d) Disability Retirement Date means the date of the Optionee’s termination of
employment from the Company due to Disability. For purposes of this Agreement,
Disability is defined as, the Employee (a) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months or (b) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than 3 months under an accident and health plan covering employees of the
Company.   
(e) Severance Agreement means the severance agreement entered into as of [Insert
Date], by and between SEMCO Energy, Inc. and Optionee.
(f) Exercise Amount means the sum of (a) the Option Price multiplied by the
number of vested options being exercised plus (b) an amount sufficient to pay
all applicable FICA and withholding taxes on the difference between the Fair
Market Value of Company Stock for which the vested options are being exercised
(determined as of the exercise date) and their Option Price, as calculated by
the Committee.
(g) Expiration Date means the tenth anniversary of the Grant Date, unless an
earlier Expiration Date is established by operation of Section 4 of this
Agreement.
(h) Fair Market Value has the meaning specified in Section 2(n) of the Plan.
9
 
 

--------------------------------------------------------------------------------

 
(i) Good Reason has the meaning specified in Section 4.2.1 of the Severance
Agreement.
(j) Grant Date means the date set forth on the first page of this Agreement,
upon which the options described in this Agreement were granted to the Optionee.
(k) Option Price means the price per share set forth on the first page of this
Agreement.
(l) Optionee means the Eligible Person named on the first page of this
Agreement.
(m) Plan means the SEMCO Energy, Inc. 2004 Stock Award and Incentive Plan), as
adopted by the Board of Directors on March 12, 2004, and approved by the
Company’s shareholders on May 24, 2004, and as amended from time to time.
(n) Representative means, in the event of the Optionee’s Disability, his duly
authorized legal guardian or representative; or, in the event of the Optionee’s
death, his estate, legal representative, or beneficiary as designated pursuant
to Section 5(e).
(o) Retirement Date means the date of Optionee’s termination of employment from
the Company on which Optionee is eligible to receive an immediate annuity under
the terms of the SEMCO Energy, Inc. Retirement Plan (or any successor
tax-qualified retirement plan maintained for salaried employees of the Company).
(p) Total Shares Under Option means the number of options granted to the
Optionee as set forth on the first page of this Agreement.
(q) Vesting Date means any one of the dates upon which options granted to the
Optionee under this Agreement become exercisable in accordance with this
Agreement.


10

 
 

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officers under its corporate seal, and the Optionee has executed
this Agreement, as of the day and year first above written.

 

   
SEMCO ENERGY, INC.
 
By:__________________________
ATTEST:
 
____________________________
Corporate Secretary
       
OPTIONEE
 
_____________________________
[Insert Name] 

 
 
 
 
 
11

 